 HAWESVILLE ROLLING MILL227Hawesville Rolling Mill, National Aluminum Divisionof National Steel Corporation and Aluminum Work-ers International Union,AFL-CIO,Petitioner. Case9-RC-9796June 18, 1973DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election approved on October 24, 1972, anelection by secret ballot was conducted on December1, 1972, under the direction and supervision of theRegional Director for Region 9 among the employeesin the stipulated unit. At the conclusion of the electionthe parties were served with a copy of the tally ofballots, which showed that there were approximately228 eligible voters and that 219 ballots were cast, ofwhich 100 were for Petitioner, 113 were against, and6 were challenged. The challenged ballots are not suf-ficient in number to affect the results of the election.Thereafter, the Petitioner timely filed objections tothe election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations,Series 8, asamended, the Regional Director conducted an inves-tigation and on January 31, 1973, issued his Report onElection, Objections to Election, and Recommenda-tions to the Board in which he found,inter alia,thatthe Employer's action in showing the movie entitled"And Women Must Weep" to its employees at theplant during the period between the date the petitionwas filed and the date the election was conducted tobe objectionable conduct and recommended that theelection conducted on December 1, 1972, be set asideand a second election be directed. Thereafter, the Em-ployer timely filed exceptions to the RegionalDirector's Report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the entire record in the case, theNational Labor Relations Board makes the followingfindings of fact:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.All production and maintenance employees em-ployed at the Employer's Hawesville, Kentuckyplant, but excluding all office clerical employees,professional employees, guards and supervisorsas defined in the Act.5.During the course of investigating Petitioner'sobjections, the Regional Director discovered that theEmployer had shown its employees the film entitled"And Women Must Weep" on October 2, 3, and 4,1972. The film was shown on its premises, a represen-tative of the Employer was present during the show-ing, and the employees were paid for the time theyspent viewing the film. The record also shows that thepetition herein was filed in October 2, 1972, and thatthe Employer received notice of this from Region 9 onOctober 5, 1972. The Employer did not show the filmfrom the date it received notice until after the electionon December 1, 1972.After finding Petitioner's other objections meritlessand recommending they be overruled,' the RegionalDirector found the Employer's conduct in showingthe film sufficient in and of itself to justify settingaside the election. He based his recommendation onthe Board's decision inPlochman and Harrison-CherryLane Foods, Inc.,140 NLRB 130, wherein an electionwas set aside because of the employer's conduct whichincluded showing the film.We do not agree with the Regional Director's appli-cation of thePlochmandecision to the facts herein.We find that the Employer's conduct in showing thefilm under the circumstances described above, with-out other illegal or objectionable conduct, insufficientgrounds for setting aside the election. Accordingly, asthe tally of ballots shows that the Petitioner has notreceived a majority of the valid ballots cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Aluminum WorkersInternational Union,AFL-CIO,and that said labororganization is not the exclusive representative of allthe employees,in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.'No exceptions were taken to these recommendations,whichwe thereforeadoptpro forma204 NLRB No. 42